Case 3:18-cr-00595-L Document 20 Filed 11/20/18   Page 1 of 9 PageID 28
Case 3:18-cr-00595-L Document 20 Filed 11/20/18   Page 2 of 9 PageID 29
Case 3:18-cr-00595-L Document 20 Filed 11/20/18   Page 3 of 9 PageID 30
Case 3:18-cr-00595-L Document 20 Filed 11/20/18   Page 4 of 9 PageID 31
Case 3:18-cr-00595-L Document 20 Filed 11/20/18   Page 5 of 9 PageID 32
Case 3:18-cr-00595-L Document 20 Filed 11/20/18   Page 6 of 9 PageID 33
      Case 3:18-cr-00595-L Document 20 Filed 11/20/18          Page 7 of 9 PageID 34



                                         Count Three
       Use of a Facility of Interstate Commerce in Aid of a Racketeering Enterprise
                           (Violation of 18 U.S.C. §§ 1952(a)(3))

22.     Beginning no later than on or about September 1, 2018, through on or about

November 1, 2018, the exact dates being unknown to the Grand Jury, in the Dallas

Division of the Northern District of Texas and elsewhere, the defendant, Helen Kim

along with others both known and unknown to the Grand Jury, did knowingly and

willfully use and cause to be used facilities of interstate commerce, namely cellular

telephones, the internet and automated teller machines (ATMs), among others, with the

intent to promote, manage, establish, carry on and facilitate the promotion, management,

establishment and carrying on of an unlawful activity, that is a business enterprise

involving prostitution in violation of Texas Penal Code Sec. 43.04, and thereafter

performed and attempted to perform an act to promote, manage, establish and carry on,

and to facilitate the promotion, management, establishment and carrying on of such

unlawful activity.

        In violation of 18 U.S.C. § 1952(a)(3).


                                                        A TRUE BILL



                                                        FORE~N
                                                              (ijhtr~

Indictment-Page 7 of 8
Case 3:18-cr-00595-L Document 20 Filed 11/20/18   Page 8 of 9 PageID 35
Case 3:18-cr-00595-L Document 20 Filed 11/20/18   Page 9 of 9 PageID 36
